El Juez Peesidente SeñIob Del Tobo
emitió la opinión del tribunal.
 Bamón Agostini (a) Yiyi fué acusado por el fiscal el 21 de enero de 1936 por un delito de portar armas prohibidas, cometido como sigue:
*72“El referido acusado Ramón Agostini (a) Yiji, allá en o por el -día 11 de enero de 1936, en Añasco, que forma pa-rte del Distrito Judicial de Mayagüez, P. R., ilegal, voluntaria y maliciosamente, portaba sobre su persona, para fines de ofensa y defensa, un puñal, que es un arma mortífera, con el cual se puede causar daño corporal. ” .¡ ... i
El 24 de enero de 1936 se leyó la acusación al acusado ale-gando éste que no era culpable. Se señaló el juicio para enero 31, 1936. Se celebró practicándose prueba de cargo y de descargo. Basándose en el resultado de la misma, la corte dictó sentencia condenando al acusado a sufrir seis meses de cárcel. El 3 de febrero de 1936 el acusado apeló fijándosele una fianza de $500 para permanecer en libertad provisional.
El 12 de febrero de 1937, o sea, más de un año después de interpuesta ía apelación, el secretario de la corte de distrito certificó y elevó a esta Corte .Suprema la transcripción que únicamente contiene la acusación, el acto del arraignment, la sentencia, 'el escrito de -apelación y la orden -sobre fianza— cuatro páginas en maquinilla.
Dicba transcripción fué archivada en este Corte Suprema el 3 3 de febrero último y hoy -al vencerse los veinte días que la ‘ley concede al apelante para presentar su alegato, dicho apelante comparece por -medio de su abogado y pide una pró-rroga de treinta días. El único motivo que se alega para so-licitar dicha prórroga es el de que “las múltiples ocupaciones tanto legislativas como profesionales” han impedido al abo-' gado del apelante preparar e‘1 documento.
A virtud de los hechos que dejamos expuestos no podemos comprender cómo por múltiples que sean las ocupaciones pro-fesionales y legislativas del abogado, no ha podido formular Su alegato en los veinte días que concede la ley contados a partir de la fecha en que la transcripción quedó archivada en -esta Corte Suprema.
No es para dilatar la ejecución de la sentencia que la ley concede el derecho de apelación. Es para garantizar a los *73acusados la corrección de errores que puedan haberse come-tido al dictarse sentencia contra ellos.
Basta un somero examen de los autos para -concluir que se trata, prima facie, de una sentencia justa y que la apela-ción se interpuso con el mero propósito de dilatar su ejecu-ción. Sin embargo, daremos ‘a:l acusado una oportunidad para destruir la presunción. En tal virtud se le concederá hasta el 15 de marzo actual para renovar su petición de pró-rroga alegando en ella el motivo fundamental que pueda tener para pedir la revocación de la sentencia. Si tal motivo sa-tisface a esta corte, su discreción será ejercida concediendo la prórroga solicitada, o negándola de otra suerte.